Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 1 of 26

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF PENNSYLVANIA

DELAWARE COUNTY EMPLOYEES )
RETIREMENT SYSTEM, Individually )
and on Behalf of All Others Similarly _)

Situated,

vs.

CABOT OIL & GAS CORPORATION,

Plaintiff,

DAN O. DINGES and SCOTT C.

SCHROEDER,

Defendants.

New Nene Nee Nee Nee Nene” ee” Nee Nee” Nee” ee”

Civ. Action No.
CLASS ACTION

COMPLAINT FOR VIOLATIONS OF
THE FEDERAL SECURITIES LAWS

DEMAND FOR JURY TRIAL
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 2 of 26

Plaintiff Delaware County Employees Retirement System (“plaintiff”), by its
undersigned attorneys, individually and on behalf of all others similarly situated,
alleges the following based upon personal knowledge as to itself and upon
information and belief based on the investigation of plaintiff's attorneys as to all
other matters, which included, among other things, a review and analysis of: Cabot
Oil & Gas Corporation (“Cabot” or the “Company’”’) U.S. Securities and Exchange
Commission (“SEC”) filings, conference calls, defendants’ public statements, media
reports, analyst reports, industry reports, other complaints filed against defendants,
and other publicly available information. Plaintiff believes substantial additional
evidentiary support will likely exist for the allegations set forth herein after a
reasonable opportunity for discovery.

INTRODUCTION

1. This is a securities fraud class action on behalf of purchasers of Cabot
common stock between October 23, 2015 and June 12, 2020, inclusive (the “Class
Period”), against Cabot, its Chief Executive Officer (“CEO”), and its Chief Financial
Officer (“CFO”) for violating §§10(b) and 20(a) of the Securities Exchange Act of
1934 (1934 Act”) and SEC Rule 10b-5 promulgated thereunder (17 C.F.R.
§240.10b-5) by engaging in a scheme to defraud investors and issuing false and

misleading statements to conceal the truth about the Company’s internal
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 3 of 26

environmental controls and procedures as well as exposure to legal liability
associated with gas wells in Susquehanna County, Pennsylvania.

2. Cabot is an independent oil and gas company that explores for, exploits,
develops, produces, and markets oil and gas properties in the United States with a
primary focus on the Marcellus Shale in Susquehanna County, Pennsylvania.

3. Throughout the Class Period, defendants concealed and misrepresented
that: (a) Cabot had inadequate environmental controls and procedures and/or failed
to properly mitigate known issues related to those controls and procedures; (b) Cabot
failed to fix faulty gas wells which polluted Pennsylvania’s water supplies through
stray gas migration; and (c) Cabot continually downplayed its potential civil and/or
criminal liabilities with respect to environmental matters. These issues were
foreseeably likely to subject Cabot to increased governmental scrutiny and
enforcement, as well as increased reputational and financial harm, and would also
materially impact Cabot’s financial results. These omissions and misrepresentations
caused Cabot’s stock price to trade at artificially inflated prices throughout the Class
Period.

4. On July 26, 2019, Cabot filed its quarterly report on Form 10-Q with
the SEC, reporting the Company’s financial and operating results for the third
quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q disclosed that the

Company had received two proposed Consent Order and Agreements related to two

-2-
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 4 of 26

Notices of Violation it had received from the Pennsylvania Department of
Environmental Protection (“PaDEP”) two years earlier (in June and November,
2017, respectively), for failure to prevent the migration of gas into fresh groundwater
sources in the area surrounding Susquehanna County, Pennsylvania. The 2Q19 10-
Q stated, in relevant part:
We will continue to work with the PaDEP to finalize the [Consent
Orders and Agreements], and to bring this matter to a close. With
regard to the November 2017 [Notice of Violation], [t]he proposed
[Consent Order and Agreement), if finalized as drafted, would require
Cabot to submit a detailed written remediation plan, continue water
sampling and other investigative measures and restore or replace
affected water supplies and would result in the payment of a civil
monetary penalty in an amount likely to exceed $100,000, up to
approximately $355,000. We will continue to work with the PaDEP to

finalize the [Consent Order and Agreement], and to complete the
ongoing investigation and remediation.

5. As aresult of this news, the price of Cabot stock declined 12%.

6. Then, on June 15, 2020, following a grand jury investigation, the
Pennsylvania Attorney General’s office charged Cabot with 15 criminal counts due
to its failure to fix the faulty gas wells which had polluted Pennsylvania’s water
supplies through stray gas migration. In announcing the charges, Pennsylvania’s
Attorney General, Josh Shapiro, emphasized that defendants ‘““put their bottom line
ahead of the health and safety of our neighbors” and that ‘““Cabot knows what

they’ve done.’”
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 5 of 26

7. — As aresult of defendants’ wrongful acts and omissions, plaintiff and
the Class (as defined below) purchased Cabot common stock at artificially inflated
prices and were damaged thereby.

JURISDICTION AND VENUE

8. This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §1331 and §27 of the 1934 Act (15 U.S.C. §78aa), as the
claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the 1934 Act
(15 U.S.C. §§78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder (17
C.F.R. §240.10b-5).

9. Venue is proper in this District pursuant to §27 of the 1934 Act and 28
U.S.C. §1391(b). Defendant Cabot transacts business in this District, and many of
the acts charged herein, including the dissemination of materially false and
misleading information, occurred in substantial part in this District.

10. In connection with the acts and conduct alleged in this complaint,
defendants, directly or indirectly, used the means and instrumentalities of interstate
commerce, including, but not limited to, the U.S. mails, interstate telephone
communications and the facilities of the New York Stock Exchange (“NYSE”).

PARTIES
11. As evidenced by the attached Certification, plaintiff Delaware County

Employees Retirement System purchased Cabot common stock at artificially

-4-
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 6 of 26

inflated prices during the Class Period and suffered damages as a result of
defendants’ alleged misconduct.

12. Pursuant to its website, defendant Cabot is an independent oil and gas
company engaged in the development, exploitation and exploration of oil and gas
properties exclusively in the continental United States.' As of December 31, 2019,
the Company had approximately 12.9 Tcfe of total proved reserves. Cabot continues
to refine its operating focus, narrowing its natural gas development effort to the
Marcellus Shale in northeast Pennsylvania. The Company’s shares trade on the
NYSE under the symbol COG.

13. Defendant Dan O. Dinges (“Dinges”) is Cabot’s CEO and is the
Chairman of the Board. During the Class Period, defendant Dinges sold 66,610
shares of his Cabot stock for proceeds of more than $1.8 million. As CEO, defendant
Dinges spoke on Cabot’s behalf in press releases, conference calls, and SEC filings.
Pursuant to §§302 and 906 of the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a),
and 18 U.S.C. §1350, defendant Dinges certified and signed the Company’s Forms
10-K filed with the SEC on February 22, 2016, February 27, 2017, March 1, 2018,

February 26, 2019 and February 25,2020.

 

I https://www.cabotog.com/about-cabot/ (last visited Oct. 1, 2020).

-5-
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 7 of 26

14. Defendant Scott C. Schroeder (“Schroeder”) is Cabot’s CFO and
Executive Vice President. As CFO, defendant Schroeder spoke on Cabot’s behalf
in press releases, conference call and SEC filings. Pursuant to §§302 and 906 of the
Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a) and 18 U.S.C. §1350, defendant
Schroeder certified and signed the Company’s Forms 10-K filed with the SEC on
February 22, 2016, February 27, 2017, March 1, 2018, February 26, 2019 and
February 25,2020. |

15. Defendants Dinges and Schroeder are sometimes collectively referred
to herein as the “Individual Defendants.” During the Class Period, the Individual
Defendants, as senior executive officers and/or directors of Cabot, were in
possession of and privy to confidential, proprietary information concerning Cabot,
its operations, finances and financial condition, and its legal liability for its gas wells.
Because of their positions as Cabot’s senior-most executive officers, the Individual
Defendants obtained, had access to, and/or were in possession of material adverse
nonpublic information concerning Cabot via internal corporate documents and
communications with other corporate officers and employees, attendance at
management and/or Board of Directors meetings (and committees thereof), and via
the reports, presentations and other information provided to them in connection

therewith. As a result of their possession of such information, the Individual
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 8 of 26

Defendants knew or recklessly disregarded that the adverse facts specified herein
had not been disclosed to, and were being concealed from, the investing public.

16. Assenior executive officers and controlling persons of a publicly traded
company whose common stock, during the Class Period, was registered with the
SEC pursuant to the 1934 Act and was actively traded on the NYSE and governed
by the federal securities laws, the Individual Defendants had a duty to promptly
disseminate accurate and truthful information regarding Cabot’s operations,
business, and financial statements and to correct any previously issued statements
that had become materially misleading or untrue, so that the market price of Cabot
stock would be based upon truthful and accurate information. Defendants’
materially false statements and omissions during the Class Period violated these
requirements and obligations.

DEFENDANTS’ FALSE AND MISLEADING
STATEMENTS AND OMISSIONS

17. The Class Period begins on October 23, 2015, when Cabot filed its
quarterly report on Form 10-Q with the SEC (the “3Q15 10-Q”) which downplayed
Cabot’s potential liabilities with respect to environmental matters, assuring
investors, in part:

From time to time we receive notices of violation from
governmental and regulatory authorities in areas in which we operate
relating to alleged violations of environmental statutes or the rules and
regulations promulgated thereunder. While we cannot predict with
certainty whether these notices of violation will result in fines and/or

_7-
Case 3:20-cv-01815-CCC Document1 Filed 10/05/20 Page 9 of 26

penalties, if fines and/or penalties are imposed, they may result in
monetary sanctions individually or in the aggregate in excess of
$100,000.

18. Defendants repeated this same disclosure in the 2015 Form 10-K filed
on February 22, 2016 (“2015 10-K’), the 2016 Form 10-K filed on February 27,
2017 (2016 10-K”), the 2017 Form 10-K filed on March 1, 2018 (“2017 10-K”),
the 2018 Form 10-K filed on February 26, 2019 (“2018 10-K”), and the 2019 Form
10-K filed on February 25, 2020 (“2019 10-K”).

19. Appended as an exhibit to the 3Q15 10-Q were signed certifications
pursuant to the Sarbanes-Oxley Act of 2002, wherein the Individual Defendants
certified that “the [3Q15 10-Q] fully complies with the requirements of Section 13(a)
or 15(d) of the Securities Exchange Act of 1934,” and that “the information
contained in the [3Q15 10-Q] fairly presents, in all material respects, the financial
condition and results of operations of the Company.” The Individual Defendants
signed similar statements in connection with the 2015 10-K filed on February 22,
2016, the 2016 10-K filed on February 27, 2017, the 2017 10-K filed on March 1,
2018, the 2018 10-K filed on February 26, 2019, and the 2019 10-K filed on
February 25, 2020.

20. On February 22, 2016, Cabot filed the 2015 Form 10-K with the SEC,
reporting the Company’s financial and operating results for the quarter and year

ended December 31, 2015, which once again touted the Company’s compliance with

-8-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 10 of 26

environmental and safety regulations, representing that defendants “believe that
[they] substantially comply with the Clean Water Act and related federal and state
regulations.” Cabot further assured investors that the Company had been engaged
with the PaDEP regarding its investigation and that Cabot had “performed
appropriate remediation efforts, including the provision of alternative sources of
drinking water to affected residents” and that the Company “believe[s] the source of
methane has been remediated and [is] working with the PaDEP to reach agreement
on the disposition of this matter.”

21. With respect to Cabot’s response to ongoing environmental matters
related to gas migration allegations in Pennsylvania, the 2015 10-K assured
investors, in relevant part, that, following receipt of a Notice of Violation from the
PaDEP in September 2011 for failure to prevent the migration of gas into fresh
groundwater sources in the area surrounding several wells owned and operated by
Cabot in Susquehanna County, Pennsylvania, defendants “have been engaged with
the PaDEP in investigating the incident and have performed appropriate remediation
efforts, including the provision of alternative sources of drinking water to affected
residents”; that defendants “believe the source of methane has been remediated and
are working with the PaDEP to reach agreement on the disposition of this matter”;
that, on November 12, 2015, defendants received a “proposed Consent Order and

Agreement [that] is the culmination of th[eir] effort[s] and, if finalized, would result

9.
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 11 of 26

in the payment of a civil monetary penalty in an amount likely to exceed $100,000,
up to approximately $300,000”; and that defendants “will continue to work with the
PaDEP to finalize the Consent Order and Agreement and bring this matter to a
close.”

22. In addition, the 2015 10-K contained generic, boilerplate
representations with respect to “environmental and safety regulations, which can
adversely affect the cost, manner or feasibility of doing business” for Cabot. For
example, the 2015 10-K represented, in relevant part, that Cabot’s “operations are
subject to extensive federal, state and local laws and regulations, including drilling,
permitting and safety laws and regulations and those relating to the generation,
storage, handling, emission, transportation and discharge of materials into the
environment”; that “[t]hese laws and regulations can adversely affect the cost,
manner or feasibility of doing business”; that “[g]overnmental authorities have the
power to enforce compliance with their regulations, and violations could subject
[Cabot] to fines, injunctions or both”; that “[r]isks of substantial costs and liabilities
related to environmental compliance issues are inherent in natural gas and oil
operations”; that “[flailure to comply with these laws also may result in the
suspension or termination of [defendants’] operations and subject [them] to
administrative, civil and criminal penalties as well as the imposition of corrective

action orders”; and that “[i]t is possible that other developments, such as stricter

-10-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 12 of 26

environmental laws and regulations, and claims for damages to property or persons
resulting from natural gas and oil production, would result in substantial costs and
liabilities.” These risk warnings were generic “catch-all” provisions that were not
tailored to Cabot’s actual known risks regarding the Company’s inadequate
environmental controls and procedures, much less its failure to fix faulty gas wells
that were polluting Pennsylvania’s water supplies through stray gas migration.

23. The 2016 10-K filed on February 27, 2018, the 2017 10-K filed on
March 1, 2018, the 2018 10-K filed on February 26, 2019, and the 2019 10-K filed
on February 25, 2020, contained substantively similar representations as in {{]20-22.

24. In November 2017, while the price of Cabot common stock was near
its Class Period high, defendant Dinges cashed out more than $1.8 million worth of
his Cabot stock at artificially inflated prices.

25. On July 26, 2019, the Company filed its 2Q19 10-Q, reporting that it
had received two proposed Consent Order and Agreements related to two Notices of
Violation it had received from the PaDEP for failure to prevent the migration of gas
into fresh groundwater sources in the area surrounding Susquehanna County. Cabot
received the Notices of Violation in June and November 2017. Specifically, the
2Q19 10-Q stated, in part:

We will continue to work with the PaDEP to finalize the [Consent

Orders and Agreements], and to bring this matter to a close. With

regard to the November 2017 [Notice of Violation], [t]he proposed
[Consent Order and Agreement], if finalized as drafted, would require

-1l-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 13 of 26

Cabot to submit a detailed written remediation plan, continue water
sampling and other investigative measures and restore or replace
affected water supplies and would result in the payment of a civil
monetary penalty in an amount likely to exceed $100,000, up to
approximately $355,000. We will continue to work with the PaDEP to
finalize the [Consent Order and Agreement], and to complete the
ongoing investigation and remediation.

26. Asa result of this news, the price of Cabot common stock declined
12%. Despite this decline, the Company’s stock continued to trade at artificially
inflated prices throughout the remainder of the Class Period as a result of defendants’
continued misstatements and omissions.

27. For example, in the same section of the 2Q19 10-Q that revealed
Cabot’s additional failures to prevent the migration of gas into fresh groundwater
sources in Pennsylvania, the 2Q19 10-Q assured investors that, following the receipt
of the Notice of Violations from the PaDEP, defendants “have been engaged with
the PaDEP in investigating the incidents and have performed appropriate
remediation efforts, including the provision of alternative sources of drinking water
to the affected residents”; that, “[w]ith regard to the June 2017 [Notice of Violation],
[defendants] believe these water quality complaints have been resolved, and [they]
are working with the PaDEP to reach agreement on the disposition of this matter”;
that “[t]he proposed CO&A [for the June 2017 Notice of Violation] is the
culmination of [defendants’] effort[s]”; that defendants “will continue to work with

the PaDEP to finalize the CO&A [related to the June 2017 Notice of Violation], and

-12-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 14 of 26

to bring this matter to a close”; and that, with respect to the November 2017 Notice
of Violation, defendants “will continue to work with the PaDEP to finalize the
CO&A, and to complete the ongoing investigation and remediation.”

28. The statements referenced above were materially false and misleading
because defendants omitted then-known (or recklessly disregarded) material
information that:

(a) Cabot had inadequate environmental controls and procedures
and/or failed to properly mitigate known issues related to those controls and
procedures;

(b) Cabot, among other issues, failed to fix faulty gas wells, thereby
polluting Pennsylvania’s water supplies through stray gas migration;

(c) the foregoing was foreseeably likely to subject Cabot to
increased governmental scrutiny and enforcement, as well as increased reputational
and financial harm;

(d) Cabot continually downplayed its potential civil and/or criminal
liabilities with respect to such environmental matters; and

(e) these issues were reasonably likely to, and would, materially
impact Cabot’s financial results.

29. On March 3, 2020, Pennsylvania Attorney General Josh Shapiro

revealed that he was conducting investigations into companies involved in the oil

-13-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 15 of 26

and gas industry in the state, which was the first acknowledgment by the Attorney
General of the investigations, and which involved an investigative grand jury in
Pittsburgh for more than a year. It was also the latest revelation into criminal
investigations of the oil and gas industry in Pennsylvania. In the Attorney General’s
comments to the Pittsburgh Post-Gazette, he stated that criminal charges were
expected ‘““in the near future’” and that his office was putting ‘“enormous
resources’” into the investigation.

30. Then, on June 15, 2020, before the market opened, following a grand
jury investigation, the Attorney General’s office charged Cabot with 15 criminal
counts arising from its failure to fix faulty gas wells, thereby polluting
Pennsylvania’s water supplies through stray gas migration. As The Seattle Times
reported:

“We find that, over a period of many years, and despite mounting
evidence, Cabot ... failed to acknowledge and correct conduct that
polluted Pennsylvania water through stray gas migration,” the grand

jury wrote, criticizing Cabot’s “long-term indifference to the damage it
caused to the environment and citizens of Susquehanna County.”

% % *

“Cabot took shortcuts that broke the law, damaged our
environment, harming our water supplies and endangering
Pennsylvanians. They put their bottom line ahead of the health and
safety of our neighbors,” Attorney General Josh Shapiro said in a video
statement.

-14-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 16 of 26

The company has long insisted the gas in Dimock’s aquifer is
naturally occurring, saying its pre-drill testing of thousands of private
water wells in the area show a high percentage with methane. The
grand jury asserted that Cabot’s initial sampling of wells and
groundwater did not include tests for methane. State environmental
regulators eventually determined that Cabot’s drilling and fracking
operations leaked explosive levels of methane into private water
supplies.

* * *
Residents said they suffered ill health effects from the
contamination of their water with methane and drilling chemicals,

including nausea, dizziness, skin rashes, impaired vision and breathing
difficulties. Property values plummeted, too, they said.

31. On this news, the price of Cabot shares declined more than 3%.

32. As a result of defendants’ wrongful acts and omissions, plaintiff and
the Class purchased Cabot common stock at artificially inflated prices and were
damaged thereby.

LOSS CAUSATION AND ECONOMIC LOSS

33. During the Class Period, as detailed herein, defendants engaged in a
scheme to deceive the market and a course of conduct that artificially inflated the
prices of Cabot common stock and operated as a fraud or deceit on purchasers of
Cabot common stock. As detailed above, when the relevant truth was revealed, the
value of Cabot common stock declined precipitously as the prior artificial inflation
no longer propped up the stock’s prices. The declines in Cabot’s stock price were
the direct result of the nature and extent of defendants’ fraud being revealed to

investors and the market. The timing and magnitude of the stock price declines
-~15-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 17 of 26

negate any inference that the losses suffered by plaintiff and other members of the
Class were caused by changed market conditions, macroeconomic or industry
factors, or Company-specific facts unrelated to defendants’ fraudulent conduct. The
economic loss, i.e., damages, suffered by plaintiff and other Class members was a
direct result of defendants’ fraudulent scheme to artificially inflate the prices of
Cabot common stock and the subsequent significant decline in the value of Cabot
common stock when defendants’ prior misrepresentations and other fraudulent
conduct were revealed.

34. At all relevant times, defendants’ materially false and misleading
statements or omissions alleged herein directly or proximately caused the damages
suffered by plaintiff and other Class members. Those statements were materially
false and misleading through their failure to disclose a true and accurate picture of
Cabot’s business and operations as alleged herein. Throughout the Class Period,
defendants issued materially false and misleading statements and omitted material
facts necessary to make defendants’ statements not false or misleading, causing the
prices of Cabot common stock to be artificially inflated. Plaintiff and other Class
members purchased Cabot common stock at those artificially inflated prices, causing

them to suffer damages as complained of herein.

-16-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 18 of 26

PRESUMPTION OF RELIANCE

35. Plaintiff and the Class are entitled to a presumption of reliance under
Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims
asserted herein against defendants are predicated upon omissions of material fact for
which there was a duty to disclose.

36. Plaintiff and the Class are also entitled to a presumption of reliance
under the fraud-on-the-market doctrine because the market for Cabot common stock
was an efficient market at all relevant times by virtue of the following factors, among
others:

(a)’ Cabot common stock met the requirements for listing and was
listed and actively traded on the NYSE, a highly efficient market;

(b) as aregulated issuer, Cabot filed periodic public reports with the
SEC; and

(c) Cabot regularly communicated with public investors via
established market communication mechanisms, including through the regular
dissemination of press releases on major news wire services and through other wide-
ranging public disclosures, such as communications with the financial press,
securities analysts, and other similar reporting services.

37. As a result of the foregoing, the market for Cabot common stock

promptly incorporated current information regarding Cabot from publicly available

-17-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 19 of 26

sources and reflected such information in the price of the stock. Under these
circumstances, all those who transacted in Cabot common stock during the Class
Period suffered similar injury through their transactions in Cabot common stock at
artificially inflated prices and a presumption of reliance applies.

38. At the times they purchased Cabot common stock, plaintiff and other
members of the Class were without knowledge of the facts concerning the wrongful
conduct alleged herein and could not reasonably have discovered those facts.

CLASS ACTION ALLEGATIONS

39. Plaintiff brings this action as a class action pursuant to Federal Rule of
Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of
Cabot common stock during the Class Period (the “Class”’), excluding defendants
and Cabot’s officers and directors at all relevant times, as well as their respective
family members, legal representatives, heirs, successors, or assigns, and any entity
in which defendants have or had a controlling interest.

40. The Class members are so numerous and geographically dispersed that
joinder of all members is impracticable. Cabot stock was actively traded on NYSE.
Record owners and other members of the Class may be identified from records
maintained by Cabot or its transfer agent and may be notified of the pendency of this
action by mail, using the form of notice similar to that customarily used in securities

class actions. While the exact number of Class members is unknown to plaintiff,

- 18 -
Case 3:20-cv-01815-CCC Document 1. Filed 10/05/20 Page 20 of 26

Cabot reported more than 398 million shares of common stock outstanding as of July
29, 2020.

41. Plaintiffs claims are typical of the claims of the members of the Class
as all members of the Class are similarly affected by defendants’ wrongful conduct
in violation of federal law that is complained of herein.

42. Plaintiff will fairly and adequately protect the interests of the members
of the Class and has retained counsel competent and experienced in class and
securities litigation.

43. Common questions of law and fact exist as to all members of the Class
and predominate over any questions solely affecting individual members of the
Class. Among the questions of law and fact common to the Class are:

(a) whether defendants’ acts as alleged herein violated the federal
securities laws;

(b) whether defendants’ statements made to the investing public
misrepresented or omitted material facts about Cabot’s business, operations and
financial condition;

(c) whether the price of Cabot common stock was artificially
inflated during the Class Period; and

(d) to what extent the Class members have sustained damages and

the proper measure of damages.

-19-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 21 of 26

44. Acclass action is superior to all other available methods for the fair and
efficient adjudication of this controversy as joinder of all members is impracticable.
Furthermore, as the damages suffered by individual Class members may be
relatively small, the expense and burden of individual litigation make it impossible
for members of the Class to individually redress the wrongs done to them. There
will be no difficulty in the management of this action as a class action.

COUNT I

For Violation of §10(b) of the 1934 Act and Rule 10b-5
Against All Defendants

45. Plaintiff incorporates 491-44 by reference.

46. During the Class Period, the defendants disseminated or approved the
false or misleading statements specified above, which they knew or recklessly
disregarded were misleading in that they contained misrepresentations and failed to
disclose material facts necessary in order to make the statements made, in light of
the circumstances under which they were made, not misleading.

47. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

(a) employed devices, schemes, and artifices to defraud;
(b) made untrue statements of material fact or omitted to state
material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

~20 -
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 22 of 26

(c) engaged in acts, practices, and a course of business that operated
as a fraud or deceit upon plaintiff and others similarly situated in connection with
their purchases of Cabot common stock during the Class Period.

48. In addition to the duties of full disclosure imposed on defendants as a
result of their affirmative false and misleading statements to the public, defendants
had a duty to promptly disseminate truthful information with respect to Cabot’s
operations and performance that would be material to investors in compliance with
the integrated disclosure provisions of the SEC so that the market price of the
Company’s common stock would be based on truthful, complete and accurate
information. SEC Regulations S-X (17 C.F.R. §210.01 et seq.) and S-K (17 C.F.R.
$229.10 et seq.).

49. Asa direct and proximate result of the defendants’ wrongful conduct,
plaintiff and the Class have suffered damages in connection with their respective
purchases of Cabot common stock during the Class Period, because, in reliance on
the integrity of the market, they paid artificially inflated prices for Cabot common
stock and experienced losses when the artificial inflation was released from Cabot
common stock as a result of the revelations and price declines detailed herein.
Plaintiff and the Class would not have purchased Cabot common stock at the prices
they paid, or at all, if they had been aware that the market price had been artificially

and falsely inflated by defendants’ misleading statements.

-21-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 23 of 26

50. By virtue of the foregoing, the defendants have each violated §10(b) of
the 1934 Act, and Rule 10b-5 promulgated thereunder.

COUNTI

For Violation of §20(a) of the 1934 Act
Against the Individual Defendants

51. Plaintiff incorporates 91-50 by reference.
52. The Individual Defendants acted as controlling persons of Cabot within
the meaning of §20(a) of the 1934 Act:

(a) By reason of their positions as executive officers and/or
directors, their participation in and awareness of the Company’s operations and
intimate knowledge of the false statements and omissions made by the Company and
disseminated to the investing public, the Individual Defendants had the power to
influence and control and did influence and control, directly or indirectly, the
decisionmaking of the Company, including the content and dissemination of the
various statements that plaintiff contends are false and misleading;

(b) The Individual Defendants participated in conference calls with
investors and were provided with or had unlimited access to copies of the
Company’s reports, press releases, public filings, and other statements alleged by
plaintiff to be misleading before or shortly after these statements were issued and
had the ability to prevent the issuance of the statements or cause the statements to

be corrected; and

22 -
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 24 of 26

(c) Because of their positions as CEO and CFO, the Individual
Defendants directly participated in the Company’s management and were directly
involved in Cabot’s day-to-day operations. The Individual Defendants also
controlled the contents of Cabot’s periodic SEC reports and other public filings,
press releases, conference calls, and presentations to securities analysts and the
investing public. The Individual Defendants prepared, reviewed and/or were
provided with copies of the Company’s reports, press releases and presentation
materials alleged to be misleading, before or shortly after their issuance, and had the
ability and opportunity to prevent their issuance or cause them to be corrected and
failed to do so.
53. By reason of such conduct, the Individual Defendants are liable
pursuant to §20(a) of the 1934 Act.

PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for judgment as follows:

A. Determining that this action is a proper class action, designating
plaintiff as Lead Plaintiff and certifying plaintiff as Class representative under Rule
23 of the Federal Rules of Civil Procedure and plaintiffs counsel as Lead Counsel;

B. — Declaring that defendants are liable pursuant to the 1934 Act;

-23-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 25 of 26

C. Awarding compensatory damages in favor of plaintiff and the Class
against defendants, jointly and severally, for damages sustained as a result of
defendants’ wrongdoing, in an amount to be proven at trial;

D. Awarding plaintiff and the Class pre-judgment and post-judgment
interest as well as reasonable attorneys’ fees, costs and expenses incurred in this
action; and

E. Awarding such other relief as the Court may deem just and proper.

JURY DEMAND
Plaintiff demands a trial by jury.
DATED: October 5, 2020 SAXTON & STUMP
LAWRENCE F. STENGEL (PA #32809)

/s/ Lawrence F. Stengel
LAWRENCE F. STENGEL

 

280 Granite Run Drive, Suite 300
Lancaster, PA 17601

Telephone: 717/556-1000
717/441-3810 (fax)
lfs@saxtonstump.com

~24-
Case 3:20-cv-01815-CCC Document 1 Filed 10/05/20 Page 26 of 26

ROBBINS GELLER RUDMAN
& DOWD LLP

SAMUEL H. RUDMAN

DAVID A. ROSENFELD

MARY K. BLASY

58 South Service Road, Suite 200

Melville, NY 11747

Telephone: 631/367-7100

631/367-1173 (fax)

srudman@rerdlaw.com

drosenfeld@rgrdlaw.com

mblasy@regrdlaw.com

ROBBINS GELLER RUDMAN
& DOWD LLP

DANIELLE S. MYERS

JUAN CARLOS SANCHEZ

655 West Broadway, Suite 1900

San Diego, CA 92101-8498

Telephone: 619/231-1058

619/231-7423 (fax)

danim@regrdlaw.com

jsanchez@regrdlaw.com

Attorneys for Plaintiff

-25-
